Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 1 of 14 PageID #: 885



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   DAVID REYNOSO,                                               Case No.: 14-cv-3564 (CBA)(ST)
                                 Plaintiff,
                                                                JOINT PRETRIAL ORDER
          -v-


    CLEMENCE TOUSSON,

                                 Defendant


           The parties having conferred among themselves and with the Court pursuant to Federal
   Rule of Civil Procedure 16, the following statements, directions and agreements are adopted as
   the Pretrial Order herein.

    Full Caption of the Action

          David Reynoso, Plaintiff
                   v.
           Clemence Tousson, Defendant

    Parties and Counsel

           Plaintiff:    Ketover & Associates, LLC
                         By: Josh Ketover (JK8593)
                         1225 Franklin Avenue, Suite 522
                         Garden City, New York 11530

          Defendant:     Clemence Tousson, Pro Se
                         8 Tradewinds Drive
                         Galveston, TX 77554-9358
                         Phone: 409-276-7966
   Jurisdiction

                         The United States District Court for the Eastern District of New York has
                         subject matter jurisdication over this matter pusurant to 28 U.S.C. § l 332(a),
                         to wit: a civil action in which the amount in controversy exceeds Seventy­
                         Five Thousand and No/100 ($75,000.00) Dollars and the parties to the
                         action are citizens of different states.
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 2 of 14 PageID #: 886




    Claims and Defenses to be Tried
          Plaintiff:
                        1. Prayers for Relief:
                               a. First Claim for Relief:      Defamation Per Se
                                       1. See Pages 7-8 of Amended Complaint
                                      11. Cases Relied On:
                                               1. Liberman v. Ge/stein, 80 N.Y.2d 429, 605
                                                   N.E.2d 344, 590 N.Y.S.2d 857 (Court of
                                                   Appeals, 1992)
                                               2. Moore v. Francis, 121 NY 199
                                               3. Privitera v. Town ofPhelps, 79 AD2d 1
                                               4. Brach v. Congregation Yetev Lev D'Satmar, 265
                                                   A.D.2d 360 (2d Dept., 1999)
                                               5. Kaminester v. Weintraub, 131 A.D.2d 440 (2d
                                                   Dept., 1987)
                                               6. Cell v. Filipino Reporter Enters. Inc., 209 F.3d
                                                   163 (2d Cir., 2000).
                                               7. Davis v. Ross, 754 F.2d 80 (2d Cir. 1985)
                                               8. Matherson v. Marchello, I 00 A.D.233 (2d Dept.,
                                                   1984)
                                               9. Prozeralik v. apital Cities Communications, 82
                                                   N.Y.2d 466 (NY 1993)
                                               10. Davis v. Boeheim, 110 A.D.3d 1431 (NY 2014)
                                               11. Dun & Bradstreet, Inc. v. Greenmoss Builders,
                                                   472 U.S. 749 (1985)
                                               12. Com. Union Ins. Co. v. Alitalia, Sp.A., 347 F.3d
                                                   448 (2d Cir. 2003).
                                               13. Itel Containers Int'! Corp. v. Atlanttrafik Exp.
                                                   Serv. Ltd., 909 F.2d 698 (2d Cir. 1990)
                                               14. Chandok v. Klessig, 632 F.3d 803 (2d Cir. 2011);
                                               15. Peters v. Baldwin Union Free Sch. Dist., 320
                                                   F.3d 164 (2d Cir. 2003).
                                               16. Thompson v. Bosswick, 855 F.Supp.2d 67
                                                   (S.D.N.Y. 2012).
                                               17. Gross v. N.Y. Times Co., 82 N.Y.2d 146 (1993)


                                b. Second Claim for Relief: Slander Per Se
                                       1. See Pages 8-10 of Amended Complaint
                                      11. Cases Relied On:
                                              1. See Above
                                     111. Statutes Relied On:
                                              1. See Above




                                                  2
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 3 of 14 PageID #: 887


                          c. Third Claim for Relief: Libel On Its Face
                                 1. See Pages 10-11 of Amended Complaint
                                11. Cases Relied On:
                                        1. See above
                               lit. Statutes Relied On:
                                        1. See Above

                   2. Defenses to Counterclaims:*
                         a. Doctrine of Unclean Hands
                                  1. Cases Relied On:
                                         1. See abve
                                         2. Specialty Minerals, Inc. v. Pluess-Staufer
                                             Industries, Inc., 395 F.Supp2d I09 (SONY
                                             2005).
                                 11. Statutes Relied On: See Above


                          b. Failure to Mitigate Damages
                                  1. Cases Relied On:
                                         I. See above
                                         2. Tractebel Energy Mktg., Inc. v. AEP Power
                                             Mktg., Inc., 487 F.3d 89 (2d Cir. 2007).
                                 11. Statutes Relied On: See Above


                          c. Doctrine of Offset/Set-off
                                 i. Cases Relied On:
                                        1. See above
                                        2. Citizens of Maryland Bank v. Strumpf, 516 U.S.
                                            16 (1995)
                                11. Statutes Relied On:
                                        I. See Above
                                        2. New York Debor and Creditor Law § 151

                          d. Doctrine of Improper Notice of Breach
                                 1. Cases Relied On: See Above
                                ii. Statutes Relied On: See Above



                                                                     Court already ruled on defenses
  *Tousson's objection to relitigation of Reynoso's settled defenses.
   Reynoso's liability for breach of contract is now moot. In M&O 58 at 14, the Court ruled:
      "[A]lthough Reynoso listed eleven affirmative defenses in his answer to the
       counterclaim, (see D.E. #29, [para] 29-50), he has not asserted, let alone proffered
       evidence to support, any of these defenses on summary judgment. 2 (See generally
       Pl. Opp'n. [para] 29-70) Once Tousson came forward with sufficient evidence to
       establish Reynoso's breach of contract, Reynoso was obligated to 'come forward
       with evidence that would be sufficient to support a jury verdict in his favor' as
       to liability. Goenaga. 51 F .3d at 18. He failed to do so."

                                            3
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 4 of 14 PageID #: 888


 The court itemized the rejected affirmative defenses (M&O 58 at 14).
   "2[Footnote] The eleven affirmative defenses are (1) failure to state a claim,
    (2) lack of subject matter jurisdiction, (3) laches, (4) unclean hands,
    (5) documentary evidence barring the counterclaim, (6) failure to mitigate
    damages, (7) accord and satisfaction, (8) doctrine of offset, (9) unjust enrichment,
    (10) prevention of performance, (11) improper notice of breach. (D.E.# 29 29-50.)
    At Reynoso's deposition, the attorneys discussed the tenth affirmative defense
    based on Tousson's refusal to accept payments. (See Reynoso Dep. at 53:7-25.)
    But no testimony on that subject was elicited from Reynoso, and of course, the
    attorneys' conversations are not evidence.

 The court specifies how damages are to be determined -- which does not involve
 relitigation of Reynosos's affirmative defenses (M&O 58 at 14-15).
    "Reynoso is liable for breach of contract on the promissory notes as a matter of law.
      However, the Court concludes that disputes of fact preclude summary judgment
      on the amount of damages. First, the parties dispute the calculation of interest
      and, consequently, the total sum owed... Second, the record is unclear as to the
      amounts already paid, and the parties dispute whether any payments were genuine...
      Given the lack of clarity on the proper calculation of interest, the amounts already
      paid, and the validity of those payments, summary judgment on the amount of
      damages due to breach of contract is inappropriate".


  Defendant's Claims and Defenses

   1. Tousson's Claims (Breach of contract has been granted to Tousson in summary
      judgment. Assessement of damages is pending.)

    A. Interpretation of payment extension clause for two promissory notes
       in protracted default.
       i. See MSJ Doc 50 (Ex 1); Doc 76 (pp ID# 800-801); M&O 58 (pp 13-14)
       ii. Case Reference: Sayers v Rochester Telephone Company, 7 F.3d at 1094.

    B. Calculation of interest on principal for two promissory notes.
       i. See Doc 76 (p ID# 814)
       ii. Case Reference: Sayers v Rochester Telephone Company, 7 F.3d at 1094.

    C. Calculation of tax defrayal for two promissory notes.
       i. See Doc 76 (814-815)
       ii. Case Reference: Sayers v Rochester Telephone Company, 7 F.3d at 1094.

    D. Invalidity of negligible $44,818 purportedly paid by Reynoso on promissory
       notes.
       i. See Doc 76 (p ID# 804)

                                          4
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 5 of 14 PageID #: 889


   2. Tousson's Defenses.

     A. Legal basis for plaintiff's burden in proving falsity of alleged defamation
        and degree of actual harm.
        i. See Doc 76 (pp ID# 801-802,807-808)
        ii. Case References:
             a. Palin v The New York Times Co., No. 17-3801 (2d Cir. 2019)
             b. Albert v Laksen, 239 F.3d at 271,272
             c. Gertz v Robert Welch, Inc., 418 U.S. 323 (1974)
             d. Celle v Filipino Reporter Enterprises, Inc., 209 F.3d 163 (2d Cir. 2000)
             e. Brown & Williamson Tobacco Corp v Jacobson,644 F.Supp 1240 (N.D.III
             1986)
        iii. Statute: 28 U.S. Code§ 4101

     B. Tousson's defense of truth against defamation: documentary proof of
        massive fraud.
         i. See Doc 76 (pp ID# 803-808)
        ii. Case References:
             a. Dillon v City ofNew York, 261A.D.2d 34 (1st Dep't.,1999)
             b. New York Times v Sullivan, 376 U.S. 254 (1964)
             c. Time Inc. v Hill, 385 U.S. 411 (1967)
        iii. Statute; 28 U.S. Code§ 4101

     C. Tousson's absolution from the publishers' independently posted alerts
        about Reynoso.
        1. See Doc 76 (pp ID# 808-811
        11. Case References:
            a. Lew v Smith, 18 N.Y.S.3d 438 (2d Dep't.,2015)
            b. Giuffre vMaxwell, No. 15-CV-7433,2017 WL 1536009
               (S.D.N.Y. April 27,2017)
            c. Davis v, Costra-Gavras, 580 F.Suppl. 1082 (S.D.N.Y 1984.)

     D. Affirmative evidence of no actual harm to Reynoso from government
        contract records.
        i. See Doc 76 (pp ID#807. 811-812)
        ii. Statute: 28 U.S. Code§ 4101

     E. Reynoso's case relies on mere conjecture: Impossible burden in proving falsity
       of alleged defamation.
       i. See Doc 76 (pp ID# 807-808,813)
       ii. Case Reference: Twombly, 550 U.S. at 555
       iii. Statute: 28 U.S. Code§ 4101

                                            5
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 6 of 14 PageID #: 890


Damages*

  Plaintiff: Plaintiff seeks judgment in the amount of:

              1. First Claim, Defamation Per Se:
                   a. Damages in an amount to be proved at trial but believed to
                       be no less than $1,000,000.00
                    b. Punitive Damages No Less than $3,000,000.00
              2. Second Claim, Slander Per Se:
                    a. Damages in an amount to be proved at trial but believed to
                       be no less than $1,000,000.00
                    b. Punitive Damages No Less than $3,000,000.00
              3. Third Claim, Libel On Its Face:
                    a. Damages in an amount to be proved at trial but believed to
                       be no less than $1,000,000.00
                   b. Punitive Damages No Less than $3,000,000.00

*Tousson 's objection.
Punitive damages are warranted if the conduct "...was directed not only against
the plaintiff, but was part of a pattern of behavior aimed at the public generally."
Leviton Mfg. Co., Inc. v Reeve, 942 F. Supp. 2d 244, 270 (E.D.N.Y. 2013);
NY Univ v Cont'!. Ins. Co., 87 N.Y. 2d 308, 316 (1995)..."


  Defendant (Counterclaimant) Tousson:

               1. Compensatory Damages for Breach of Contract
                  (Accrual as of April 2, 2021, but will be updated before trial.)
                  a. Total Principal and Interest on Two Promissory Notes -- $1,225,259
                  b. Total Tax Liability to be Defrayed by Reynoso -- $172,986
                  c. Grand Total -- $1,398,245
                  d. See Doc 76 (pp ID# 814-815) for calculation.

              2. Punitive Damages -- $1,000,000
                 a. See Doc 76 (pp ID# 815-816) for justification.
                 b. Case References:
                    i. Rocanova v. Equitable Life Assur. Sacy.of US, 83 N.Y.2d 603 (1994)
                    ii. Levington MFG. Co., Inc. v Reeve, 942 F.Supp2d 244 (E.D.N.Y. 2013)
                    iii. NY Univ. v Cont'! Ins. Co., 87 N.Y.2d 308, 316 (1995)




                                              6
  Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 7 of 14 PageID #: 891
 Jury or Bench Trial

 1. No jury -- agreed by both parties.
    a. Estimated length of bench trial: two or three days.

 2. Virtual bench trial requested by Defendant. Plaintiff does not consent to a virtual trial.
    a. Undue hardship for defendant to arrange travel to NY from Texas before tense trial.
    b. Case facts rely on documentary evidence -- promissory notes, credit bank statements,
       payment receipts, DOS incorporation records, tax information, and email -- not on
       unverifiable witness testimony.
    c. This case has thus far been determined on briefs alone.


  Consent to Trial by a Magistrate Judge
  The parties do not consent to the Hon Magistrate Judge presiding over the case. The Court's
  Individual Rules at 4 require that the statement of consent "shall not identify which parties
  have or have not consented."

  Stipulations

  Despite undisputed evidence*, the parties will not voluntarily agree on statements of fact or law.

  *The Court ruled in M&O 58 at 13:
     "As to liability, Tousson has proferred undisputed evidence of (1) the existence of
      contracts (the two promissory notes), (2) her performance under those contracts
      (provision of funds) and Reynoso's breach of those contracts (his admitted failure
      to pay the balance on the notes), and (3) damages (the unpaid balances on the notes)".

   Witnesses*

       Plaintiff:
              1. David Reynoso -- Promissory Notes, Defamation Claims, Damages
              2. Alys Balbes -- Defamation Claims, Damages, impact of defamation
              3. Michael Feldman, C.P.A., -- Damages, monetary loss, impact of defamation
              4. Clemence Tousson -- Promissory Notes, Defamation Claims, Damages
              5. Aaron Tousson -- Defendant's awareness of credit line(s)

*Tousson's Objection [FRE Rule 403; FRCP Rule 45(c)(A)]. Documentary evidence will prove the
material facts in this case -- not the subjective or emotional account of witnesses. May the Court deny witness
testimony under FRE Rule 403. "The court may exclude evidence if its probative value is substantially
outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative evidence." Further, if Reynoso plans to
call Tousson's son as an additional witness, Tousson will invoke FRCP Rule 45(c)(A) to prevent this.
Tousson's son resides well over 100 miles from the US District Court EDNY, and anyway he has no
knowledge of Tousson's bank accounts or any facts pertaining to this case.

                                                     7
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 8 of 14 PageID #: 892

 *Tousson's Objection (per Judge Amon's Individual Rules at 4): The Court requires
 "....A list of names and addresses of all witnesses... with a brief narrative statement of the
  expected testimony of each witness."

 Tousson's Cross Examination (If Reynoso's unnecessary witnesses will not be excluded):
  1. David Reynoso -- Brief cross examination to reveal perjury from deposition
                 on unauthorized opening of business credit accounts in Tousson's name.
                 Will challenge Reynoso's "homeless and hungry" status from govt records.
  2. Alys Balbes -- Brief cross examination to impeach testimony from govt records.
  3. Michael F eldman, C.P.A. -- Cross examination to impeach testimony from govt records.
  4. Clemence Tousson -- Testimony on her behalf that she is the only proven victim
                 of egregious injustice in this unfounded civil action.

 Deposition Transcripts

             Plaintiff:                                  Defendant:
                 1. Transcript of Defendant                1. Transcript of Defendant
                       a.Page 22                                   a. Pages 20-21
                       b.Page 33                                   b.Page 27
                       c.Page 42                                   c. Pages 30-34
                       d.Page 43                                   d.Pages 41-43
                       e.Page 45                                   e. Pages 45-46
                       f. Page 46                                  f. Pages 53-54
                       g.Page 52                            2. Transcript of Plaintiff
 Exhibits                                                          a. Pages 67-69
           Plaintiff:

  Exhibit                              Defendant's Basis for Objection
                                       '.1biection
      1. Defendant's Answer
            Doc. 26
      2.    Defendant's Motion to
            Dismiss; Docs. 13 and 19
                                           v         FRCPRule 1l(b)(l) What is the purpose of
                                                                       belaboring moot motions?
      3.    Defendant's Summary
            Judgment Motion
                                           v         FRCPRule 1l(b)(l)

            Docs. 50 and 53
      4.    Defendant's Reconsider
            Motion; Docs. 59 and 63
                                           v         FRCPRule 1l(b)(l)

      5.    Defendant's Motion for
            Joinder; Docs. 66 and 72
                                           v         FRCPRule ll(b)(l)

      6.    Court     Decision of
            Defendant's motion to
                                           v         FRCPRule ll(b)(l)

            Dismiss; Doc.25

                                                 8
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 9 of 14 PageID #: 893


                 Exhibit             Defendant's                Basis for Objection
                                     Objection
       7. Court's Decision on
            Summary         Judgment
                                          v        FRCP Rule l l(b)(l)

            Motion; Doc. 58
       8. Court's Decision on
            Reconsider Motion; Doc. 15
                                          v        FRCP Rule l l(b)(l)

       9. Court's Decision on
            Joinder Motion; Doc. 73
                                          v        FRCP Rule 1 l(b)(l)

       10 . 1099's       Issued      to
            Defendant by Plaintiff
            for the years 20 l0, 2011,
            2012 and 201 3
       11. Correspondence from
            "James       Rider"      to
            Plaintiff (2/26/14)
       12 . Correpondence         from
            "James       Rider"      to
            Plaintiff (3/12/14)
       1 3. Internet Posting by
            "James             Rider"
            (3/14/2014)
       14 . Internet Posting by
            "VictimAdvocates.com"
            (3/14/2014)
       15. Internet Posting by
            "James              Rider"
            (3/20/2014)
       16. Internet Posting by
            "VictimAdvocates.net"
            (3/20/2014)
       17. Contract           between
            Defendant and "Client
            First" (2/1/2014)
       18. Emails             between
            Defendant and Client
            First, Jack Bauer, James
            Rider
       19. Sworn Statement of
            Defendant (Undated)           v        Not sworn or notarized. Sub mitted by Client First
                                                   to Reynoso without Tousson's permission.
       20 . Defendant's Initial Rule
            26             Disclosures
            (8/4/2014)
       21. Defendant's Responses
            to Interrogatories
       22. Notice of Decision -
            Plaintiff         awarded



                                               9
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 10 of 14 PageID #: 894

                Exhibit              Defendant's                  Basis for Objection*
                                     Objection
      23. Supplemental Nutritional
          Assistance - 8/18/2016
      24. Foreclosure       Action
          Against Plaintiff -
                                         v         Defendant requests a copy for authentication.
                                                   Plaintiff agrees to produce upon receipt of same.
      25. Plaintiff Tax Returns
          2013-2019
                                         v         Defendant requests a copy for authentication.
                                                   Plaintiff agrees to produce upon receipt of same.
      26. Plaintiff           Bank
          Statements (redacted but
          for proof of payments to
          Defendant)
      27. Plaintiff
          Records
                           Medical
                        Regarding
                                         v         "Mental trauma" was never previously claimed.
                                                   New claims should not be introduced in a JPTO,
          Mental Trauma (hospital                  especially for an aged case. (Wilson v Mukala,
          records,       treatment                 303 F.3d 1207, 1215 (10th Cir. 2002.) As yet, no
          records)                                 documentation of this claim has been produced.

     28. Records from Chase Visa (subpoenaed, awaiting delivery

     29. Records from DFS Corporate Services, LLC (CT Corp Systems) (subpoenaed, awaiting
         delivery)

     30. Records from GE Credit Corp (subpoenaed, awaiting delivery)

     31. Records from United Commercial Bank (subpoenaed, awaiting delivery)

     32. Records from Washington Mutual Bank (subpoenaed, awaiting delivery)

     33. Records from CitiBank (subpoenaed, awaiting delivery)

     34. Records from Compass Bank (subpoenaed, awaiting delivery)

     35. Records from Wells Fargo (subpoenaed, awaiting for delivery)

     36. Records from Bank of America (subpoenaed, awaiting delivery)

     37. Organizational Documents for Brook Valley Investments, Inc.
     38. Records from Wachovia Bank (subpoenaed, awaiting delivery)




         *Tousson objects to all of Reynoso's newly discovered exhibits after this
         original set (Ex 1-27). The discovery phase for this case has long passed,
         and the anticipated exhibits lack relevance to Tousson's defense of truth or
         to Reynoso's burden in proving falsity of alleged defamation.


                             (Tousson's exhibits on next page.)
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 11 of 14 PageID #: 895
Defendant:

        Exhibit                    Plaintiffs          Basis for Objection and Rebuttal
                                   Objection
 A. Tousson's Claims and                           Plaintiff says, "Hearsay".
 Defenses (Doc 76,                    V            Defendant's Rebuttal: Documentary Evidence
 Page ID # 799-816)                                is an exception to Hearsay Rule.
 B. Two Promissory Notes
 (Doc 50: Ex l )
 C. Court's Itemization of                         Objection. Relevance.
 Allegedly Defamatory
 Statements M&O 58, p 5)
 D. Letter from Reynoso to
 Tousson confirming receipt of
 $25,000 and $35,000
 (Doc 59: Ex l)
 E. Letter from Reynoso to
 Tousson confirming receipt of
 $65.000 (Doc 59: Ex 2)
 F. Wire Transfer to
 Reynoso for $15,000 (Doc 59:
 Ex 3a-b)                                     I'
 G. NY DOS record showing                         Plaintiff says, "Hearsay, Relevance".
                                      V
                                          <
 Rothstein & Assoc, LLC                           Defendant's Rebuttal: DOS records are an
 never existed (Doc 50: Ex 7c).                   exception to Hearsay Rule. Relevance is
 H. Letter from Tousson to                        established because Rothstein was falsely
 Reynoso regarding default on                     identified as the Maker of the promissory
 notes (Doc 53: Exl)
                                                " notP.<: tt..---}·;,              - RP.vnn<:n'
                                                                   - mi:inifP.<:tino    -      <:
 I. Tousson's Chase Visa                          penchant for fraud.
 Account Statement (Doc 59:
 Ex4a-b)
 J. Tousson's Discover Card
 Statement (Doc 59: Ex 5)
 K. Wire Transfer from
 Tousson to Reynoso $37,925.00
 (Doc 59 Ex 6)
 L. Capital One Business                                           Hearsay
 Credit records for entity known                        Rebuttal: Tousson claims Exception
 as Still Green and Growing           V                to Hearsay under FRE Rule 803 (6)(C)
 (Doc 59: Ex 7a-m)
 M. Brook Valley Investment's                                       Hearsay
 organizing documents                                  Rebuttal: Tousson claims Exception
 and fraudulent lines of
                                      V              to Hearsay under FRE Rule 803 (8)(A)(i)
 credit opened in Tousson's
 name (Doc 59: Ex 8a-u)
 N. 1099-MISC forms for                                            Hearsay
 Tousson (Doc 59: Ex 9a-b)            V                Rebuttal: FRE Rule 803 (8)(A)(i)
 N'. Reynoso's makeshift ledger
 of $44 818 oavment (Doc 50:Ex 9
 0. Investigative Report                                            Hearsay
 (Doc 50: Ex 3)                       V                 Rebuttal: FRE Rule 803 (8)(A)(ii)

                                        11
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 12 of 14 PageID #: 896


         Exhibit                       Plaintiff's   Basis for Objection and Rebuttal
                                       Ob_jection
 P. Contract between
 Tousson and Client First, LLC
 (Doc 50: Ex 4).
 Q. Email between Tousson
 and Jack Baugher of Client
 First LLC (Doc 67: Ex 1)
 R. Email: Demand for
 Tousson's repayment sent
 from James Rider to Reynoso
 (Doc 67: Ex 2)
 S. Email: James Rider to
 Reynoso's attorney
 (Doc 67: Ex 3)
 T. Email: Rider to Tousson,
 requesting list of her defrauded
 funds (Doc 67: Ex 4)
 U. Kirk Kennedy Press
 Release (Doc 67: Ex 5)
 V. Online post by publishers
 listing Tousson's account of
 Reynoso's breach of contract
 and fraud (Doc 50: Ex7a)
 W. Online Post listing Tousson;s
 account and publishers'
 independent discovery of
 Revnoso's fraud (Doc 50: Ex7b)
 X. Letter from Reynoso's
 attorney to Tousson to have
 oostin2:s exoun2:ed ffioc 67: Ex 6)
 Y. Email: Tousson to Baugher
 and Rider to substantiate
 Reynoso's breach of contract
 and fraud (Doc 67: Ex 7)
 Z. Email: Rider to Tousson to
 absolve her of responsibility for
 his publications in exposing
 fraud (Doc 67: Ex 8)
 AA. Email: Rider to Reynoso's
 attorney revealing he belongs
 to a network of victim advocates
 who discover victims of fraud
 (Doc 67: Ex 9)
 BB. Email: Rider to Reynoso's
 attorney, absolving Tousson of
 his publications to expose
 fraud (Doc 67: Ex 10)

                                              12
Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 13 of 14 PageID #: 897



             Exhibit                      Plaintifrs      Basis for Objection and Rebuttal
                                          Objection
 CC. Email: Tousson to
 Rider and Client First,
 lamenting she is being sued
 for publications she never
 authorized. (Doc 67: Exl 1)
 DD. Email: Rider confirms
 he was referred to Tousson
 by Client First. (Doc 67: Ex 12)
 EE. Email: Tousson's former
 attorney informs her that he
                                                   ,   Hearsay: If Def. is permitted to use
                                                       this email, it is respectfully submitted she
 was not able to get Client First           V          waives the attorney client privilege.
 to take down the online postings.                      Plaintiff would then demand copies of
 (Doc 50: Ex 5)                                        all communications between counsel &Def.
 FF. Tousson's deposition excerpts                     Tousson's Rebuttal: Ex EE is exception
 showing she did not disavow her                       to hearsay under FRE 803(6)(A), (6)(B)
 account of victimization which                        and (6)(E). Attorney's documented
 the publishers posted online at their                 discovery is a "record of a regularly
 discretion. (Doc 52-2: pp 27, 30-31,                  conducted activity". Also, the attorney-


                                                   '
 33,45-46, 53-54)                                       client confidentiality only requires that
 GG. Tousson's deposition excerpts                     the attorney maintain confidentiality.
 showing her noncommittal answer                       The client is free to share information.
 to a vague question on whether she
 previewed correspondence with
 Reynoso or the online publications.
 (Doc 52-2: pp 32-34, 41-43)
 HH. Reynoso's deposition excerpts
 to expose his perjury on his denial in
 opening lines of credit in Tousson's
 name. (Doc 52-1: pp 67-69)
 1-1. Government contract records                                      Hearsay
 showing no financial harm to Brook          V          Rebuttal: Tousson claims exception to
 Valley Investments -- the only one                     hearsay under FRE 803 8(A)(i) and 8(B)
 of Reynoso's companies mentioned                       for "public records".
 in the publications. (Doc 50: Ex 7g)

 J-J. Government contract records                                   Hearsay
 exposing Reynoso's habitual fraud           V          Rebuttal: FRE Rule 803 (8)(A)(i), 8(8)
 in snow removal service throughout
 the USA. <Doc 50: Ex 7h-i)
 KK. Civil judgments against Reynosc                                 Hearsay
 (Doc 50: Ex 8)                              V          Rebuttal: FRE Rule 803 (8)(A)(i), 8(B)
 LL. Online reports discovered by
 Client First of Reynoso's other                            Objection. Hearsay
 victims, presented only to establish
 existence of these reports --
                                  n
  not their trnth (Dnr ·rn• Ex 7i k

                                              13
  Case 2:14-cv-03564-CBA-ST Document 90 Filed 06/29/21 Page 14 of 14 PageID #: 898




              Exhibit                     Plaintiff's    Basis for Objection and Rebuttal
                                          Objection
   MM. Affidavit of Albert Tousson that                              Hearsay
   Defendant is a computer novice, and
   he emailed printscreens and links of       V         Rebuttal: Affidavit affirmed before a
   allegedly defamatory online postings                 notary public, with corroborating email
   to Defendent and her attorney. This                  correspondence between Albert Tousson,
   bears witness that Defendant did not                 Defendent, and her former attorney,
   preview postings before publication.                 John C. Gallagher III.




                          *

                 R (JK8593)                             CLEMENCE TOUSSON
    OVER & ASSOCIATES, LLC                              Pro Se
Attorneys for Plaintiff Reynoso                         8 Tradewinds Drive
1225 Franklin Avenue, Suite 522                         Galveston, Texas 77554-9358
Garden City, NY 11530                                   Email: Tousson.Clemence@gmail.com
Email: JKetover@KetoverLaw.com

* Following the Court's declaration at the May-5th pretrial conference that mutual consent
is not a requisite for the joint pretrial order, the signatures of the parties only reflect approval
of their respective parts of the joint pretrial order. They do not approve of each other's parts.




                                                14
